 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Rayphe Daniel Nichols,                           No. CV-20-01295-PHX-DWL
10                  Petitioner,                        ORDER
11    v.
12    Edward Jensen, et al.,
13                  Respondents.
14
15          On June 29, 2020, Petitioner filed a petition for a writ of habeas corpus under 28

16   U.S.C. § 2254 (the “Petition”). (Doc. 1.) On May 20, 2021, Magistrate Judge Bibles issued

17   a Report and Recommendation (“R&R”) concluding the Petition should be denied. (Doc.
18   10.) Afterward, Petitioner filed objections to the R&R (Doc. 11), Respondents filed a

19   response (Doc. 13), and Petitioner filed a motion for a certificate of appealability (“COA”)

20   (Doc. 12). For the following reasons, the Court overrules Petitioner’s objections, adopts
21   the R&R, denies a COA, and terminates this action.
22   I.     Background

23          The Underlying Crime. In February 2015, around 2:00 a.m., Petitioner broke into a
24   home in South Phoenix and attacked the residents, a man and a woman, while they
25   attempted to guard the bedroom where their infant daughter was sleeping. (Doc. 10 at 1.)

26   During the struggle, the man hit Petitioner in the head several times with a baseball bat,

27   causing Petitioner to sustain severe head injuries. (Id. at 1-2.) Petitioner eventually fled
28   and was found by the police in a nearby parking lot, where he had collapsed. (Id. at 2.)
 1          Trial Court Proceedings. Petitioner was charged with one count of second-degree
 2   burglary and two counts of aggravated assault. (Id.) At trial, Petitioner did not testify and
 3   the jury was instructed on self-defense, but only as it related to the assault charges. (Id. at
 4   2 & n.2.) The jury voted to convict on all counts. (Id. at 2.)
 5          At sentencing, the trial court found that Petitioner had eight prior felony convictions
 6   and was on probation at the time of the offense. (Id.) The court sentenced Petitioner to
 7   concurrent terms totaling 15 years for the new offenses and concurrent terms of 1.5 years
 8   for the probation violations. (Id.)
 9          Direct Appeal. Petitioner timely appealed his convictions and sentence. (Id.) In
10   his direct appeal, Petitioner asserted claims of (1) prosecutorial misconduct and (2)
11   instructional error. (Id.) The Arizona Court of Appeals affirmed and the Arizona Supreme
12   Court denied Petitioner’s petition for review. (Id.)
13          PCR Proceedings. Petitioner thereafter filed a timely notice of post-conviction
14   relief (“PCR”). (Id.) Afterward, Petitioner’s court-appointed counsel notified the court
15   that, having reviewed the record, he could not identify any colorable issues. (Id.)
16          Petitioner then filed a pro per PCR petition. (Id.) It included the following claims:
17   (1) his conviction and sentence were in violation of his constitutional rights; (2) the trial
18   court did not have jurisdiction to render judgment or impose sentence; (3) his sentence was
19   in excess of that authorized by the law; (4) his continued detention was unlawful; (5)
20   judicial bias; (6) instructional error; (7) juror bias; and (8) ineffective assistance of trial and
21   appellate counsel (“IAC”). (Id. at 2-3.)
22          On March 20, 2019, the trial court dismissed Petitioner’s Rule 32 petition, finding
23   that his claims of judicial bias, juror bias, and error in the jury instructions were precluded
24   as waived by his failure to present them on appeal. (Id. at 3.) As for the IAC claims, the
25   trial court rejected them on the merits because they were conclusory and speculative and
26   because Petitioner had failed to demonstrate deficient performance or prejudice. (Id.)
27   Afterward, the Arizona Court of Appeals granted review but summarily denied relief and
28   the Arizona Supreme Court denied review. (Id.)


                                                    -2-
 1          The Petition. As noted, Petitioner filed the Petition in June 2020. (Doc. 1.) It raises
 2   four grounds for relief: (1) violation of the right to an impartial judge (id. at 5-7); (2) due
 3   process and Sixth Amendment violations arising from instructional and evidentiary errors
 4   and the absence of an impartial jury (id. at 7-8); (3) violation of the right to an impartial
 5   jury “due to its structurally deficient racial constitution” (id. at 8-10); and (4) IAC (id. at
 6   10-13).
 7          The R&R. The R&R concludes the Petition should be denied. (Doc. 10.) As for
 8   Petitioner’s first ground for relief, the R&R concludes it is procedurally defaulted, because
 9   Petitioner failed to raise it during his direct appeal, and that Petitioner has not demonstrated
10   cause or prejudice to excuse the default or asserted (let alone established) a claim of factual
11   innocence. (Id. at 9-10.) As for Petitioner’s second ground for relief, the R&R concludes
12   it should be denied on the merits because Petitioner “fail[ed] to establish that the state
13   court’s denial of this claim was an unreasonable application of United States Supreme
14   Court precedent regarding due process of law in the context of jury instructions.” (Id. at
15   10-11.) As for Petitioner’s third ground for relief, the R&R concludes it is procedurally
16   defaulted, because Petitioner failed to raise it during his direct appeal, and that Petitioner
17   has not demonstrated cause or prejudice to excuse the default or asserted (let alone
18   established) a claim of factual innocence. (Id. at 12-13.) As for Petitioner’s fourth ground
19   for relief, the R&R concludes it is procedurally defaulted in part, “[t]o the extent
20   [Petitioner] asserts different factual bases for his ineffective assistance of counsel claims
21   in his federal habeas petition than those asserted in his state habeas petition,” and otherwise
22   fails on the merits because “the state courts’ denial of relief was not an unreasonable
23   application of Strickland” and “purely speculative cursory allegations of deficient
24   performance or prejudice cannot support a claim of ineffective assistance of counsel.” (Id.
25   at 13-16.) Finally, the R&R concludes a COA should be denied because Petitioner has not
26   made a substantial showing of the denial of a constitutional right. (Id. at 17.)
27   II.    Legal Standard
28          A party may file written objections to an R&R within fourteen days of being served


                                                  -3-
 1   with a copy of it. Rules Governing Section 2254 Cases 8(b) (“Section 2254 Rules”). Those
 2   objections must be “specific.” See Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being
 3   served with a copy of the recommended disposition, a party may serve and file specific
 4   written objections to the proposed findings and recommendations.”). “The district judge
 5   must determine de novo any part of the magistrate judge's disposition that has been
 6   properly objected to. The district judge may accept, reject, or modify the recommended
 7   disposition; receive further evidence; or return the matter to the magistrate judge with
 8   instructions.” See Fed. R. Civ. P. 72(b)(3).
 9          District courts are not required to review any portion of an R&R to which no specific
10   objection has been made. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does
11   not appear that Congress intended to require district court review of a magistrate’s factual
12   or legal conclusions, under a de novo or any other standard, when neither party objects to
13   those findings.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
14   (“[T]he district judge must review the magistrate judge’s findings and recommendations
15   de novo if objection is made, but not otherwise.”). Thus, district judges need not review
16   an objection to an R&R that is general and non-specific. See, e.g., Warling v. Ryan, 2013
17   WL 5276367, *2 (D. Ariz. 2013) (“Because de novo review of an entire R & R would
18   defeat the efficiencies intended by Congress, a general objection ‘has the same effect as
19   would a failure to object.’”) (citations omitted); Haley v. Stewart, 2006 WL 1980649, *2
20   (D. Ariz. 2006) (“[G]eneral objections to an R & R are tantamount to no objection at all.”).1
21   III.   Analysis
22          Petitioner’s first two objections, which are not a model of clarity, seem to touch
23   upon the issue of procedural default. Specifically, in his first objection, Petitioner “objects
24   to the [R&R] re-phrasing the claim 1-3 and then addressing only part of the claim and
25   limited answer by the State of Arizona.” (Id. at 1.) And in his second objection, Petitioner
26   1
             See generally S. Gensler, 2 Federal Rules of Civil Procedure, Rules and
27   Commentary, Rule 72, at 422 (2018) (“A party who wishes to object to a magistrate judge’s
     ruling must make specific and direct objections. General objections that do not direct the
28   district court to the issues in controversy are not sufficient. . . . [T]he objecting party must
     specifically identify each issue for which he seeks district court review . . . .”).


                                                  -4-
 1   argues the R&R erred by finding “that certain issues are procedural[ly] barred for not
 2   raising claims on direct appeal.” (Doc. 11 at 2-5.) According to Petitioner, it was sufficient
 3   for him to raise certain claims for the first time during his PCR proceeding. (Id. at 5 [“The
 4   notion that a defendant [has] to raise a claim on direct appeal is a matter of interpretation
 5   which the United States District Court is not bound and jurisdictional.”].) These objections
 6   lack merit for the reasons identified by Respondents in their response—the R&R addressed
 7   the merits of Ground 2, rather than rejecting it on procedural-default grounds, and correctly
 8   found that Grounds 1 and 3 are procedurally defaulted because Petitioner failed to present
 9   them in his direct appeal in state court. (Doc. 13 at 1-2 & n.1.)
10          In his third and fourth objections, Petitioner argues the R&R erred in rejecting his
11   IAC claim because “trial counsel were ineffective during critical stage . . . when he failed
12   to get the petitioner re-evaluate[d] for competency and ability to understand and participate
13   in his defense after going through a major brain surgery,” because “his attorney fail[ed] to
14   sup[p]ress his statement while still incoherent under heavy pain medication and still
15   recovering, . . . fail[ed] to raise the issue of self defense and [did] not represent[] his
16   objectives on appeal,” and because “counsel[’s] failures . . . subjected him to be convicted
17   of a higher offense and a more severe sentence imposed.” (Doc. 11 at 5-10.) These
18   objections lack merit. As noted, the R&R concluded that Petitioner’s IAC claim (to the
19   extent it is not procedurally defaulted) should be denied for the independent reasons that
20   he failed to develop his criticisms with any specificity, he failed to show deficient
21   performance, and he failed to show prejudice. Petitioner’s objections represent more of
22   the same. Petitioner does not, for example, explain why his counsel’s alleged failure to
23   raise the issue of self-defense resulted in a “higher offense” or “more severe sentence” in
24   a case where Petitioner (who had eight prior felony convictions) broke into a home at 2:00
25   a.m., engaged in a physical altercation with the residents, and was found outside soon
26   afterward by the police.
27          Finally, in his fifth and sixth objections, Petitioner argues he is entitled to a COA,
28   for the reasons stated in his separate COA-related motion, and raises a general objection to


                                                 -5-
 1   the entirety of the R&R. (Id. at 10.) The former objection lacks merit because, as the R&R
 2   correctly found, Petitioner has not made a substantial showing of the denial of a
 3   constitutional right and the latter objection lacks merit because general objections are
 4   impermissible under Rule 72.
 5          Accordingly, IT IS ORDERED that:
 6          (1)    Petitioner’s objections to the R&R (Doc. 11) are overruled.
 7          (2)    The R&R’s recommended disposition (Doc. 10) is accepted.
 8          (3)    The Petition (Doc. 1) is denied.
 9          (4)    A Certificate of Appealability and leave to proceed in forma pauperis on
10   appeal are denied because Petitioner has not made a substantial showing of the denial of a
11   constitutional right.
12          (5)    Petitioner’s motion for a COA (Doc. 12) is denied.
13          (6)    The Clerk shall enter judgment accordingly and terminate this action.
14          Dated this 8th day of July, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -6-
